

	

		II

		109th CONGRESS

		1st Session

		S. 351

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Kennedy (for

			 himself, Mr. Kerry,

			 Mr. Akaka, Mrs.

			 Boxer, Mrs. Clinton,

			 Mr. Corzine, Mr. Dodd, Mr.

			 Feingold, Mr. Inouye,

			 Mr. Lautenberg, Mr. Levin, Mr.

			 Lieberman, Ms. Mikulski,

			 Mr. Sarbanes, and

			 Mr. Reed) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  provide for patient protection by limiting the number of mandatory overtime

		  hours a nurse may be required to work in certain providers of services to which

		  payments are made under the Medicare Program.

	

	

		1.Short titleThis Act may be cited as the

			 Safe Nursing and Patient Care Act of

			 2005.

		2.FindingsThe Congress finds as follows:

			(1)The Federal

			 Government has a substantial interest in assuring that the delivery of health

			 care services to patients in health care facilities is adequate and

			 safe.

			(2)Research, including a study published in

			 the Journal of the American Medical Association (in the October 23–30, 2002

			 issue), documents that higher nurse staffing levels result in better patient

			 outcomes. However, health care facilities report substantial difficulties in

			 recruiting and retaining sufficient nursing staff, as evidenced by the fact

			 that approximately 500,000 licensed nurses are not practicing nursing.

			(3)Job dissatisfaction and overtime work are

			 contributing to the departure of nurses from their profession, as documented by

			 the Government Accountability Office in a July 2001 report. Yet, health care

			 providers continue to make use of mandatory overtime as a staffing

			 model.

			(4)The widespread practice of requiring nurses

			 to work extended shifts and forgo days off frequently causes nurses to provide

			 care in a state of fatigue which contributes to medical errors and results in

			 other consequences that compromise patient safety.

			(5)The dangers with

			 mandatory overtime are made clear by numerous studies. A November 2003

			 Institute of Medicine report, Keeping Patients Safe: Transforming the Work

			 Environment of Nurses, concluded that limiting the number of hours worked per

			 day and consecutive days of work by nursing staff, as is done in other

			 safety-sensitive industries, is a fundamental safety precaution. The report

			 went on to specifically recommend that working more than 12 hours in any

			 24-hour period and more than 60 hours in any 7-day period be prevented except

			 in case of an emergency, such as a natural disaster.

			(6)Another study published in the July/August

			 2004 Health Affairs Journal, The Working Hours of Hospital Staff Nurses and

			 Patient Safety, found that nurses who worked shifts of twelve and a half hours

			 or more were three times more likely to commit an error than nurses who worked

			 standard shifts of eight and a half hours or less. The study also found that

			 working overtime increased the odds of making at least one error, regardless of

			 how long the shift was originally scheduled.

			(7)That same study

			 also illustrates how nurses are being forced to work more and more overtime.

			 The majority of nurses surveyed reported working overtime ten or more times in

			 a twenty-eight day period and one-sixth reported working sixteen or more

			 consecutive hours at least once during the period. Nurses reported being

			 mandated to work overtime on 360 shifts and on another 143 shifts they

			 described being coerced into working voluntary overtime.

			(8)While no Federal

			 standards currently restrict mandatory nurse overtime, many States are

			 considering such laws and several States, including California, Connecticut,

			 Maine, Maryland, Minnesota, New Jersey, Oregon, Washington, and West Virginia,

			 have enacted laws or prescribed regulations.

			(9)Federal

			 limitations on mandatory nurse overtime will ensure that health care facilities

			 throughout the country operate in a manner that safeguards public safety by

			 helping assure the delivery of quality nursing care and facilitating the

			 retention and recruitment of nurses.

			3.Limitations on

			 mandatory overtime for nurses

			(a)Provider

			 agreementsSection 1866 of the Social Security Act (42 U.S.C. 1395cc) is

			 amended—

				(1)in subsection

			 (a)(1)—

					(A)in subparagraph

			 (U), by striking and at the end;

					(B)in subparagraph

			 (V), by striking the period and inserting , and; and

					(C)by inserting after

			 subparagraph (V), the following:

						

							(W)to comply with the

				requirements of subsection (k) (relating to limitations on mandatory overtime

				for nurses).

							;

				and

					(2)by

			 adding at the end the following new subsection:

					

						(k)Limitations on

				mandatory overtime for nursesFor purposes of subsection

				(a)(1)(W), the requirements of this subsection are the following:

							(1)Prohibition on

				mandatory overtimeExcept as provided in this subsection, a

				provider of services shall not, directly or indirectly, require a nurse to work

				in excess of any of the following:

								(A)The scheduled work

				shift or duty period of the nurse.

								(B)12 hours in a

				24-hour period.

								(C)80 hours in a

				consecutive 14-day period.

								(2)Exceptions

								(A)In

				generalSubject to subparagraph (B), the requirements of

				paragraph (1) shall not apply to a provider of services during a declared state

				of emergency if the provider is requested, or otherwise is expected, to provide

				an exceptional level of emergency or other medical services to the

				community.

								(B)LimitationsWith

				respect to a provider of services to which subparagraph (A) applies, a nurse

				may only be required to work for periods in excess of the periods described in

				paragraph (1) if—

									(i)the provider has

				made reasonable efforts to fill the immediate staffing needs of the provider

				through alternative means; and

									(ii)the

				duration of the work requirement does not extend past the earlier of—

										(I)the date on which

				the declared state of emergency ends; or

										(II)the date on which

				the provider’s direct role in responding to the medical needs resulting from

				the declared state of emergency ends.

										(3)Report of

				violations

								(A)Right to

				report

									(i)In

				generalA nurse may file a complaint with the Secretary against a

				provider of services who violates the provisions of this subsection.

									(ii)ProcedureThe

				Secretary shall establish a procedure under which a nurse may file a complaint

				under clause (i).

									(B)Investigation of

				complaintThe Secretary shall investigate complaints of

				violations filed by a nurse under subparagraph (A).

								(C)ActionsIf

				the Secretary determines that a provider of services has violated the

				provisions of this subsection, the Secretary shall require the provider to

				establish a plan of action to eliminate the occurrence of such violation, and

				may seek civil money penalties under paragraph (7).

								(4)Nurse

				nondiscrimination protections

								(A)In

				generalA provider of services shall not penalize, discriminate,

				or retaliate in any manner with respect to any aspect of employment, including

				discharge, promotion, compensation, or terms, conditions, or privileges of

				employment, against a nurse who refuses to work mandatory overtime or who in

				good faith, individually or in conjunction with another person or

				persons—

									(i)reports a

				violation or suspected violation of this subsection to a public regulatory

				agency, a private accreditation body, or the management personnel of the

				provider of services;

									(ii)initiates,

				cooperates, or otherwise participates in an investigation or proceeding brought

				by a regulatory agency or private accreditation body concerning matters covered

				by this subsection; or

									(iii)informs or

				discusses with other employees, with representatives of those employees, or

				with representatives of associations of health care professionals, violations

				or suspected violations of this subsection.

									(B)Retaliatory

				reportingA provider of services may not file a complaint or a

				report against a nurse with the appropriate State professional disciplinary

				agency because the nurse refused to comply with a request to work mandatory

				overtime.

								(C)Good

				faithFor purposes of this paragraph, a nurse is deemed to be

				acting in good faith if the nurse reasonably believes—

									(i)that the

				information reported or disclosed is true; and

									(ii)that a violation

				has occurred or may occur.

									(5)Notice

								(A)Requirement to

				post noticeEach provider of services shall post conspicuously in

				an appropriate location a sign (in a form specified by the Secretary)

				specifying rights of nurses under this section.

								(B)Right to file

				complaintSuch sign shall include a statement that a nurse may

				file a complaint with the Secretary against a provider of services who violates

				the provisions of this subsection and information with respect to the manner of

				filing such a complaint.

								(6)Posting of nurse

				schedulesA provider of services shall regularly post in a

				conspicuous manner the nurse schedules (for such periods of time that the

				Secretary determines appropriate by type or class of provider of services) for

				the department or unit involved, and shall make available upon request to

				nurses assigned to the department or unit the daily nurse schedule for such

				department or unit.

							(7)Civil money

				penalty

								(A)In

				generalThe Secretary may impose a civil money penalty of not

				more than $10,000 for each knowing violation of the provisions of this

				subsection committed by a provider of services.

								(B)Patterns of

				violationsNotwithstanding subparagraph (A), the Secretary shall

				provide for the imposition of more severe civil money penalties under this

				paragraph for providers of services that establish patterns of repeated

				violations of such provisions.

								(C)Administration

				of penaltiesThe provisions of section 1128A (other than

				subsections (a) and (b)) shall apply to a civil money penalty under this

				paragraph in the same manner as such provisions apply to a penalty or

				proceeding under section 1128A(a).

								The

				Secretary shall publish on the Internet site of the Department of Health and

				Human Services the names of providers of services against which civil money

				penalties have been imposed under this paragraph, the violation for which the

				penalty was imposed, and such additional information as the Secretary

				determines appropriate. With respect to a provider of services that has had a

				change in ownership, as determined by the Secretary, penalties imposed on the

				provider of services while under previous ownership shall no longer be

				published by the Secretary on such Internet site after the 1-year period

				beginning on the date of change in ownership.(8)Rule of

				constructionNothing in this subsection shall be construed as

				precluding a nurse from voluntarily working more than any of the periods of

				time described in paragraph (1), so long as such work is done consistent with

				professional standards of safe patient care.

							(9)DefinitionsIn

				this subsection:

								(A)Mandatory

				overtimeThe term mandatory overtime means hours

				worked in excess of the periods of time described in paragraph (1), except as

				provided in paragraph (2), pursuant to any request made by a provider of

				services to a nurse which, if refused or declined by the nurse involved, may

				result in an adverse employment consequence to the nurse, including discharge,

				discipline, loss of promotion, or retaliatory reporting of the nurse to the

				State professional disciplinary agency involved.

								(B)OvertimeThe

				term overtime means time worked in excess of the periods of time

				described in paragraph (1).

								(C)NurseThe

				term nurse means a registered nurse or a licensed practical

				nurse.

								(D)Provider of

				servicesThe term provider of services means—

									(i)a

				hospital (as defined in section 1861(e));

									(ii)a

				psychiatric hospital (as defined in section 1861(f));

									(iii)a hospital

				outpatient department;

									(iv)a

				critical access hospital;

									(v)an

				ambulatory surgical center;

									(vi)a

				home health agency;

									(vii)a rehabilitation

				agency;

									(viii)a clinic,

				including a rural health clinic; or

									(ix)a

				federally qualified health center.

									(E)Declared State

				of emergencyThe term declared state of emergency

				means an officially designated state of emergency that has been declared by the

				Federal Government or the head of the appropriate State or local governmental

				agency having authority to declare that the State, county, municipality, or

				locality is in a state of emergency, but does not include a state of emergency

				that results from a labor dispute in the health care industry or consistent

				understaffing.

								(F)Standards of

				safe patient careThe term standards of safe patient

				care means the recognized professional standards governing the

				profession of the nurse involved.

								.

				(b)Effective

			 dateThe amendments made by this section shall take effect 1 year

			 after the date of enactment of this Act.

			4.Reports

			(a)Standards on

			 safe working hours for nurses

				(1)StudyThe

			 Secretary of Health and Human Services, acting through the Director of the

			 Agency for Healthcare Research and Quality, shall conduct a study to establish

			 appropriate standards for the maximum number of hours that a nurse, who

			 furnishes health care to patients, may work without compromising the safety of

			 such patients. Such standards may vary by provider of service and by department

			 within a provider of services, by duties or functions carried out by nurses, by

			 shift, and by other factors that the Director determines appropriate. The

			 Director may contract with an eligible entity or organization to carry out the

			 study under this paragraph.

				(2)ReportNot

			 later than 2 years after the date of the enactment of this Act, the Secretary

			 shall submit to Congress a report on the study conducted under paragraph (1)

			 and shall include recommendations for such appropriate standards of maximum

			 work hours.

				(b)Report on

			 mandatory overtime in Federally operated medical facilities

				(1)Study

					(A)In

			 generalThe Director of the Office of Management and Budget shall

			 conduct a study to determine the extent to which federally operated medical

			 facilities have in effect practices and policies with respect to overtime

			 requirements for nurses that are inconsistent with the provisions of section

			 1866(k) of the Social Security Act, as

			 added by section 3.

					(B)Federally

			 operated medical facilities definedIn this subsection, the term

			 federally operated medical facilities means acute care hospitals,

			 freestanding clinics, and home health care clinics that are operated by the

			 Department of Veterans Affairs, the Department of Defense, or any other

			 department or agency of the United States.

					(2)ReportNot

			 later than 6 months after the date of the enactment of this Act, the Director

			 of the Office of Management and Budget shall submit to Congress a report on the

			 study conducted under paragraph (1) and shall include recommendations for the

			 implementation of policies within federally operated medical facilities with

			 respect to overtime requirements for nurses that are consistent with such

			 section 1866(k), as so added.

				

